Citation Nr: 1725318	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  15-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for central retinal artery occlusion, to include as secondary to Type II diabetes mellitus with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for central retinal artery occlusion (CRAO), claimed as loss of vision, left eye, to include as secondary to his service-connected disability of diabetes mellitus, type II with hypertension.  

While delay is regrettable, further development is required.  

VA treatment records indicate that the initial CRAO diagnosis was in May 2013.  The notes indicate that the Veteran was referred by his VA providers to a private facility, Retina Consultants, P.L.L.C. in May 2013.  Records from this facility are not associated with the claim folder.  On remand, these should be obtained.  

The Veteran was afforded a VA examination in April 2015.  The VA examiner opined that the Veteran's vision loss in the left eye was neither caused nor aggravated by diabetes mellitus, type II.  The examiner also indicated, however, that the majority of the CRAO cases (approximately 80%) are from atherosclerosis-related thrombus, with hypertension present in approximately 60% of those cases.  He also indicated that a salient point as to why the diabetes was not related to CRAO was that the Veteran has a longstanding history of hypertension, but he stopped short of opining that the Veteran's hypertension either caused or aggravated his CRAO.  

The Veteran's hypertension disability is service-connected, and associated with his service-connected diabetes mellitus.  An opinion is needed with respect to whether CRAO is either caused or aggravated his service-connected hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers that have treated him for his left eye disability.  After securing the necessary medical releases, request any non-duplicative treatment records from those providers, to include records from Retina Consultants, P.L.L.C. in Buckley, West Virginia, dated in May 2013 or thereafter.  If any identified records cannot be obtained, the Veteran should be notified, so that he can make an attempt to obtain the records on his own behalf.

2.  Request an addendum opinion from the April 2015 VA examiner.  A copy of the remand, and any additional medical records obtained in connection with this remand, must be made available to the examiner for review.  If he is unavailable, obtain an addendum opinion from another examiner with appropriate expertise.  The new examiner should also review the claims file with particular attention to the April 2015 VA examination report.  The examiner must provide an opinion on the following:

a) Whether it is as least as likely as not (50 percent or greater probability) that the CRAO in the left eye is caused by the service-connected hypertension.

b) Whether it is at least as likely as not that the Veteran's CRAO in the left eye is aggravated by the service-connected hypertension.

The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the loss of vision prior to aggravation by the hypertension.

A clear rationale must be provided for each opinion.  If the examiner is unable to provide a rationale for any opinion, then he must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

3.  Upon completion of the above-requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




